CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE SUCH INFORMATION (i) IS
NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
EXCLUDED INFORMATION HAS BEEN MARKED AT THE APPROPRIATE PLACES AS FOLLOWS:
[****]
Execution Version
THIRD AMENDMENT TO LEASE
This THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of September
30, 2020, by and among HARRAH’S JOLIET LANDCO LLC, a Delaware limited liability
company (together with its successors and assigns, “Landlord”), DES PLAINES
DEVELOPMENT LIMITED PARTNERSHIP, a Delaware limited partnership (together with
its successors and assigns, “Tenant”) and, solely for the purposes of the last
paragraph of Section 1.1 of the Lease (as defined below), Propco TRS LLC, a
Delaware limited liability company (“Propco TRS”).
RECITALS
WHEREAS, Landlord, Tenant and, solely for the purposes of the last paragraph of
Section 1.1 of the Lease, Propco TRS are parties to that certain Lease (Joliet)
dated as of October 6, 2017, as amended by that certain First Amendment to Lease
(Joliet), dated as of December 26, 2018, as amended by that certain Omnibus
Amendment to Leases, dated as of June 1, 2020, and as amended by that certain
Second Amendment to Lease (Joliet), dated as of July 20, 2020 (collectively, as
amended, the “Lease”), pursuant to which Landlord leases to Tenant, and Tenant
leases from Landlord, certain real property as more particularly described in
the Lease;
WHEREAS, on the date hereof, Harrah’s Reno LLC, being an Affiliate of Landlord,
and CEOC, LLC, being an Affiliate of Tenant, together as sellers, and Reno City
Center, LLC, as purchaser, are closing a purchase and sale transaction under
that certain Purchase and Sale Agreement and Joint Escrow Instructions, dated as
of December 31, 2019, as amended by that certain First Amendment to Purchase and
Sale Agreement and Joint Escrow Instructions, dated as of May 29, 2020, with
respect to certain real property and FF&E (as defined therein) associated with
the gaming and entertainment facility known as “Harrah’s Reno Hotel & Casino”
located in Reno, Nevada (the “Harrah’s Reno Transaction”); and
WHEREAS, in connection with the Harrah’s Reno Transaction, the parties hereto
desire to amend the Lease as set forth herein.
NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound hereby, agree as follows:
1.Definitions. Except as otherwise defined herein, all capitalized terms used
herein without definition shall have the meanings applicable to such terms,
respectively, as set forth in the Lease.
2.Amendments to the Lease.
a.Annual Minimum Cap Ex Amount. Article II of the Lease is hereby amended such
that the definition of “Annual Minimum Cap Ex Amount” is hereby revised and
modified to replace the reference therein to “One Hundred Twenty Million Nine



--------------------------------------------------------------------------------



Hundred Thousand and No/100 Dollars ($120,900,000.00)” with a reference to “One
Hundred Nineteen Million Three Hundred Thousand and No/100 Dollars
($119,300,000.00)”.
b.Annual Minimum Per-Lease B&I Cap Ex Requirement. The Annual Minimum Per-Lease
B&I Cap Ex Requirement shall be unchanged by this Amendment. Further, Landlord
and Tenant hereby acknowledge, for the avoidance of doubt, that the Net Revenue
attributable to the Harrah’s Reno Facility (as defined in the Sixth Amendment to
the Regional Lease being entered into concurrently with this Amendment) during
the period the Harrah’s Reno Facility was included in the Regional Lease (i.e.,
during the period from the “Commencement Date” (as defined in the Regional
Lease) until the date of this Amendment) shall be included for purposes of
calculating the Capital Expenditures required under Section 10.5(a)(ii) of the
Lease (i.e., the Annual Minimum Per-Lease B&I Cap Ex Requirement).
c.Triennial Allocated Minimum Cap Ex Amount B Floor. Article II of the Lease is
hereby amended such that the definition of “Triennial Allocated Minimum Cap Ex
Amount B Floor” is hereby revised and modified to replace the reference therein
to “Three Hundred Thirty-Three Million Six Hundred Thousand and No/100 Dollars
($333,600,000.00)” with a reference to “Three Hundred Twenty-Seven Million Eight
Hundred Thousand and No/100 Dollars ($327,800,000.00)”.
d.Triennial Minimum Cap Ex Amount A. Article II of the Lease is hereby amended
such that the definition of “Triennial Minimum Cap Ex Amount A” is hereby
revised and modified to replace the reference therein to “Five Hundred
Ninety-Eight Million Four Hundred Thousand and No/100 Dollars ($598,400,000.00)”
with a reference to “Five Hundred Ninety Million Three Hundred Thousand and
No/100 Dollars ($590,300,000.00)”.
e.Triennial Minimum Cap Ex Amount B. Article II of the Lease is hereby amended
such that the definition of “Triennial Minimum Cap Ex Amount B” is hereby
revised and modified to replace the reference therein to “Four Hundred
Twenty-Seven Million Seven Hundred Thousand and No/100 Dollars
($427,700,000.00)” with a reference to “Four Hundred Twenty-One Million Nine
Hundred Thousand and No/100 Dollars ($421,900,000.00)”.
f.Partial Periods.
i.Section 10.5(a)(v)(b) of the Lease is hereby amended to (a) replace the
reference therein to “Five Hundred Ninety-Eight Million Four Hundred Thousand
and No/100 Dollars ($598,400,000.00)” with a reference to “Five Hundred Ninety
Million Three Hundred Thousand and No/100 Dollars ($590,300,000.00)” and (b)
replace the reference therein to “One Hundred Ninety-Nine Million Four Hundred
Sixty-Six Thousand Six Hundred Sixty-Six and 67/100 Dollars ($199,466,666.67)”
with a reference to “One Hundred
2

--------------------------------------------------------------------------------



Ninety-Six Million Seven Hundred Sixty-Six Thousand Six Hundred SixtySix and
67/100 Dollars ($196,766,666.67)”,



ii.Section 10.5(a)(v)(c) of the Lease is hereby amended to (a) replace the
reference therein to “Four Hundred Twenty-Seven Million Seven Hundred Thousand
and No/100 Dollars ($427,700,000.00)” with a reference to “Four Hundred
Twenty-One Million Nine Hundred Thousand and No/100 Dollars ($421,900,000.00)”
and (b) replace the reference therein to “One Hundred Forty-Two Million Five
Hundred Sixty-Six Thousand Six Hundred Sixty-Six and 67/100 Dollars
($142,566,666.67)” with a reference to “One Hundred Forty Million Six Hundred
Thirty-Three Thousand Three Hundred Thirty-Three and 33/100 Dollars
($140,633,333.33)”, and
iii.The second sentence of Section 10.5(a)(v) of the Lease is hereby amended to
(a) replace the reference therein to “Five Hundred Ninety-Eight Million Four
Hundred Thousand and No/100 Dollars ($598,400,000.00)” with a reference to “Five
Hundred Ninety Million Three Hundred Thousand and No/100 Dollars
($590,300,000.00)”, (b) replace the reference therein to “One Hundred
Ninety-Nine Million Four Hundred Sixty-Six Thousand Six Hundred Sixty-Six and
67/100 Dollars ($199,466,666.67)” with a reference to “One Hundred Ninety-Six
Million Seven Hundred Sixty-Six Thousand Six Hundred Sixty-Six and 67/100
Dollars ($196,766,666.67)”, (c) replace the reference therein to “Four Hundred
Twenty-Seven Million Seven Hundred Thousand and No/100 Dollars
($427,700,000.00)” with a reference to “Four Hundred Twenty-One Million Nine
Hundred Thousand and No/100 Dollars ($421,900,000.00)” and (d) replace the
reference therein to “One Hundred Forty-Two Million Five Hundred Sixty-Six
Thousand Six Hundred Sixty-Six and 67/100 Dollars ($142,566,666.67)” with a
reference to “One Hundred Forty Million Six Hundred Thirty-Three Thousand Three
Hundred Thirty-Three and 33/100 Dollars ($140,633,333.33)”.
a.Regional Lease Section 22.2(ix) Transfer.
i.Landlord and Tenant hereby acknowledge and agree that the Harrah’s Reno
Transaction shall be deemed to be, and treated as, a transfer and sale of the
entire “Leased Property” (as defined in the Regional Lease) with respect to a
“Facility” (as defined in the Regional Lease) pursuant to Section 22.2(ix) of
the Regional Lease.
ii.The 2018 Facility EBITDAR of Regional Tenant for the Harrah’s Reno Facility
is equal to [****].
iii.The amount of the 2018 EBITDAR Pool shall not be reduced as a result of the
Harrah’s Reno Facility no longer being a Regional Facility under the Regional
Lease.
3

--------------------------------------------------------------------------------



3.No Other Modification or Amendment to the Lease. The Lease shall remain in
full force and effect except as expressly amended or modified by this Amendment.
From and after the date of this Amendment, all references in the Lease to the
“Lease” shall be deemed to refer to the Lease as amended by this Amendment.
4.Governing Law; Jurisdiction. This Amendment shall be construed according to
and governed by the laws of the jurisdiction(s) specified by the Lease without
regard to its or their conflicts of law principles. The parties hereto hereby
irrevocably submit to the jurisdiction of any court of competent jurisdiction
located in such applicable jurisdiction in connection with any proceeding
arising out of or relating to this Amendment.
5.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.
Facsimile and/or .pdf signatures shall be deemed to be originals for all
purposes.
6.Effectiveness. This Amendment shall be effective, as of the date hereof, only
upon execution and delivery by each of the parties hereto.
7.Miscellaneous. If any provision of this Amendment is adjudicated to be
invalid, illegal or unenforceable, in whole or in part, it will be deemed
omitted to that extent and all other provisions of this Amendment will remain in
full force and effect. Neither this Amendment nor any provision hereof may be
changed, modified, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of such
change, modification, waiver, discharge or termination is sought. The paragraph
headings and captions contained in this Amendment are for convenience of
reference only and in no event define, describe or limit the scope or intent of
this Amendment or any of the provisions or terms hereof. This Amendment shall be
binding upon and inure to the benefit of the parties and their respective heirs,
legal representatives, successors and permitted assigns.
[Signature Page Follows]
1


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the date hereof.


LANDLORD:
HARRAH’S JOLIET LANDCO LLC,
a Delaware limited liability company


By: /s/ David Kieske        
Name: David Kieske
Title: Treasurer




[Signatures Continue on Following Pages]
[Signature Page to Third Amendment to Joliet Lease]

--------------------------------------------------------------------------------



















































TENANT:


DES PLAINES DEVELOPMENT
LIMITED PARTNERSHIP,
a Delaware limited partnership


    By:     Harrah’s Illinois LLC,
        a Nevada limited liability company,    
        its general partner


        By: /s/ Bret D. Yunker            
         Name: Bret D. Yunker
         Title: Chief Financial Officer




[Signatures Continue on Following Pages]
[Signature Page to Third Amendment to Joliet Lease]

--------------------------------------------------------------------------------



Acknowledged and agreed, solely for the purposes of the last paragraph of
Section 1.1 of the Lease:


PROPCO TRS LLC,
a Delaware limited liability company




By: /s/ David Kieske        
Name: David Kieske
Title: Treasurer




[Signatures Continue on Following Pages]






















































[Signature Page to Third Amendment to Joliet Lease]

--------------------------------------------------------------------------------



CEOC, LLC hereby acknowledges this Amendment and reaffirms its joinder attached
to the Lease.


CEOC, LLC,
a Delaware limited liability company




By: /s/ Bret D. Yunker            
Name: Bret D. Yunker
Title: Chief Financial Officer
[Signature Page to Third Amendment to Joliet Lease]


--------------------------------------------------------------------------------



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR
The undersigned (“Guarantor”) hereby: (a) acknowledges receipt of the Third
Amendment to Lease (the “Amendment”; capitalized terms used herein with
definition having the meanings set forth in the Amendment), dated as of
September 30, 2020, by and among Harrah’s Joliet Landco LLC, a Delaware limited
liability company, as Landlord, Des Plaines Development Limited Partnership, a
Delaware limited partnership, as Tenant, and the other parties party thereto;
(b) consents to the terms and execution thereof; (c) ratifies and reaffirms
Guarantor’s obligations to Landlord pursuant to the terms of that certain
Guaranty of Lease, dated as of July 20, 2020 (the “Guaranty”), by and between
Guarantor and Landlord, and agrees that nothing in the Amendment in any way
impairs or lessens the Guarantor’s obligations under the Guaranty; and (d)
acknowledges and agrees that the Guaranty is in full force and effect and is
valid, binding and enforceable in accordance with its terms.
    IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment and
Agreement of Guarantor to be duly executed as of September 30, 2020.





